DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 appears to incorrectly combine both “hinge loop/hook” and “clasp loop/hook” together.  Should claim 19 be separated into two depended claims as one claiming the “hinge loop/hook” and another claiming “clasp loop/hook”, like claims 5 and 6 or claims 11 and 12?.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al (2009/0126678 A1).
Regarding to claims 1, 2, 9, 10, 17 and 18, Takeuchi et al teach an air cleaner (20 in Fig. 11) located in an engine mounted to the chassis comprising: a housing (2, 3) including an inlet (5), an outlet (4) structured to couple to an engine, and a sealing seat (3d) positioned between the inlet (5) and the outlet (4); and a carrier such as a cover (3) selectively coupled to the housing and including a carrier flange (3d) structured to support a filter element (CE), the carrier (3) movable between a first position where the carrier flange (3d) is positioned adjacent the sealing seat so that the filter element (CE) is sealed therebetween air flow between the inlet (5) and the outlet (4) passes through the filter element (CE), and a second position where the carrier flange is spaced from the sealing seat allowing the filter element (CE) to be removed (see also paragraph 0051).
Regarding to claim 3, Takeuchi et al show in Figure 11 that the cover (3) is connected to the lower housing (2) via connector (2a or 2b, paragraph 0043) inherently being rotatably coupled to the housing.
Regarding to claim 4, Takeuchi et al teach the carrier flange (3d) includes a recess sized to receive a filter gasket (paragraph 0051).
Regarding to claims 7, 8, 13-16 and 20, Takeuchi et al teach the filter element (CE) including a filter gasket, and movement of the carrier/cover (3) toward the second position causing the filter gasket to compress against the sealing seat (3d) which is planar and annularly surrounding the outlet (4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, 11, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al (2009/0126678 A1), as applied supra, in view of Rotter et al (8,808,432 B2).
Claims 5, 6, 11, 12 and 19 call for a cover pivotably coupled to the housing via a hinge loop/hook or a clasp loop/hook.  Takeuchi et al show in Figure 11 that the cover (3) is connected to the lower housing (2) via connector (2a or 2b, paragraph 0043) inherently being rotatably coupled to the housing, but not specifically connected via a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        February 04, 2022